DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4–16, 19–22, and 24 is/are pending.
Claim(s) 3, 17, 18, 23, and 25 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–16 and 19–25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 20 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Double Patenting
Claim(s) 1, 2, 4–16, 19–22, and 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–25 of U.S. Patent No. 10,727,502 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1, 2, 4–16, 19–22, and 25 are anticipated or obvious in view of claims 1–15 of U.S. Patent No. 10,727,502 B2.
Regarding claim 1, the reference patent discloses a composite membrane comprising:
an ion-conductive polymer layer having a first surface and an opposite second surface (C30/L37);
a plurality of gas blocking inorganic particles non-continuously aligned as a single monolayer in a substantially horizontal direction (C30/L52–54, C33/L63–67) on the ion-conductive polymer layer disposed on the ion-conductive polymer layer (C30/L38–40); or
a plurality of gas blocking inorganic particles as a single monolayer within the ion-conductive polymer (C30/L52–54, C34/L5–9),
wherein the plurality of the non-continuously aligned particles and the plurality of particles within the ion-conductive polymer, do not extend from the first surface to the opposite second surface of the ion-conductive polymer layer (C30/L40–43), and
wherein the composite membrane has a radius of curvature of about 10 millimeters or less (C30/L44–45).
Regarding claim 2, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the radius of curvature is about 2 millimeters to about 5 millimeters (C30/L49–51). 
Regarding claim 4, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the aligned particles, or the plurality of particles within the ion-conductive polymer, include a hydrophobic coating layer on a surface (C30/L46–48).
Regarding claim 5, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the hydrophobic coating layer comprises a condensation reaction product of at least one selected from compounds represented by Formula 1 : 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(C30/L55-67)
wherein, in Formula 1, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group, and a halogen atom (C31/L1–15); and
R4 is selected from hydrogen, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group (C31/L16–18).
Regarding claim 6, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the at least one selected from compounds represented by Formula 1 comprises at least one compound selected from isobutyltrimethoxysilane, octyltrimethoxysilane, propyltrimethoxysilane, decyltrimethoxysilane, dodecyltrimethoxysilane, octadecyltrimethoxysilane, 3-methacryloxypropyltrimethoxysilane, n-octadecyltriethoxysilane, 1H,1H,2H,2H-perfluorooctyltriethoxysilane, and (3-mercaptopropyl)trimethoxysilane (C31/L42–50).
Regarding claim 7, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein an amount of the condensation reaction product of the at least one selected from compounds represented by Formula 1 is from about 0.1 parts to about 30 parts by weight, based on 100 parts by weight of the plurality of gas blocking inorganic particles (C31/51–56). 
Regarding claim 8, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the total amount of the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, is from about 10 parts to about 90 parts by weight, based on 100 parts by weight of a total weight of the composite membrane (C31/L57–61), and
wherein the plurality of aligned particles disposed on the surface of the composite membrane occupy about 70% or greater of a total area of the surface of the composite membrane (C31/L62–64). 
Regarding claim 9, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles disposed on the first or the second surface of the ion-conductive polymer layer, or the plurality of particles within the ion-conductive polymer layer, comprise at least one of a glassy active metal ionic conductor, an amorphous active metal ionic conductor, a ceramic active metal ionic conductor, or a glass-ceramic active metal ionic conductor (C31/L64–C32/L3). 
Regarding claim 10, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, comprises at least one of Li1+x+yAlxTi2-xSiyP3-yO12wherein 0 < x < 2 and 0 ≤ y < 3, BaTiO3, Pb(ZrrTi1-r)O3 wherein 0 ≤ r ≤ 1, Pb1-xLaxZr1-yTiyO3 wherein 0 ≤ x < 1 and 0 ≤ y < 1, Pb(Mg3Nb2/3)O3-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3 wherein 0 < x < 2 and 0 < y < 3, LixAlyTiz(PO4)3 wherein 0 < x < 2 and 0 < y < 1 and 0 < z < 3, Li1+x+y(AlqGa1-q)x(Tih,Ge1-h)2-xSiyP3-yO12 wherein 0 ≤ q ≤ 1 and 0 ≤ h ≤ 1 and 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1, LixLayTiO3 wherein 0 < x < 2 and 0 < y < 3, LixGeyPzSw wherein 0 < x < 4 and 0 < y < 1 and 0 < z < 1 and 0 < w < 5, LixNy wherein 0 < x < 4 and 0 < y < 2, LixSiySz wherein 0 ≤ x < 3 and 0 < y < 2 and 0 < z < 4, LixPySz wherein 0 ≤ x < 3 and 0 < y < 3 and 0 < z < 7, Li2O, LiF, LiOH, Li2CO3, LiAlO2, Li2O-Al2O3-SiO2-P2O5-TiO2-GeO2, or Li3+xLa3M2O12 wherein M is Te, Nb, or Zr, and x is an integer from 1 to 10 (C32/L4–21).
Regarding claim 11, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer (302) comprises at least one of polyethylene oxide, polyvinylidene fluoride, polyvinylpyrrolidone, polyvinyl alcohol, poly 2-vinylpyridine, polytetrafluoroethylene, a tetrafluoroethylene-hexafluoropropylene copolymer, polychlorotrifluoroethylene, a perfluoroalkoxy copolymer, a fluorinated cyclic ether, polyethylene oxide diacrylate, polyethylene oxide dimethacrylate, polypropylene oxide diacrylate, polypropylene oxide dimethacrylate, polymethyleneoxide diacrylate, polymethyleneoxide dimethacrylate, poly(C1-C4 alkyl)diol diacrylate, poly(C1-C4 alkyl)diol dimethacrylate, polydivinylbenzene, polyether, polycarbonate, polyamide, polyester, polyvinyl chloride, polyimide, polycarboxylic acid, polysulfonic acid, polysulfone, polystyrene, polyethylene, polypropylene, poly(p-phenylene), polyacetylene, poly(p-phenylene vinylene), polyaniline, polypyrrole, polythiophene, polyacene, poly(naphthalene-2,6-diyl), polypropylene oxide, a vinylidene fluoride-hexafluoropropylene copolymer, poly(vinyl acetate), poly(vinyl butyral-co-vinyl alcohol-co-vinyl acetate), poly(methyl methacrylate-co-ethyl acrylate), polyacrylonitrile, poly(vinyl chloride-co-vinyl acetate), poly(1-vinyl pyrrolidone-co-vinyl acetate), polyacrylate, polymethacrylate, polyurethane, polyvinyl ether, an acrylonitrile-butadiene rubber, a styrene-butadiene rubber, an acrylonitrile-butadiene-styrene rubber, a sulfonated styrene/ethylene-butylene triblock copolymer, epoxide resin, and a polymer obtained from at least one acrylate monomer selected from ethoxylated neopentyl glycol diacrylate, ethoxylated bisphenol A diacrylate, a C10-C30 alkyl acrylate, ethoxylated aliphatic urethane acrylate, or ethoxylated (C1-C20 alkyl)phenol acrylate (C32/L22–53). 
Regarding claim 12, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane further comprises at least one of an ionic liquid, a lithium salt, and a polymeric ionic liquid (C32/L54–57). 
Regarding claim 13, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the lithium salt comprises at least one of LiPF6, LiBF4, LiSbF6, LiAsF6, LiN(SO2C2F5)2, Li(CF3SO2)2N, Li(FSO2)2N, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2) wherein x and y are positive integers, LiF, LiBr, LiCl, LiOH, LiI, or LiB(C2O4)2 (C32/L58–63),
wherein the ionic liquid comprises at least one of N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, N-methyl-N-propylpyrrolidinium bis(trifluoromethanesulfonyl)imide, N-butyl-N-methylpyrrolidinium bis(3-trifluoromethanesulfonyl)imide, 1-butyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide, or 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide (C32/L64–C33/L5), and
wherein the polymeric ionic liquid comprises at least one of poly(diallyldimethylammonium) trifluoromethanesulfonylimide, poly(1-methacryloyloxy propyl-3-methylimidazolium) bis(trifluoromethanesulfonesulfonyl imide), or poly(1-vinyl-3-ethylimidazolium) bis(trifluoromethanesulfonesulfonyl imide) (C33/L6–12). 
Regarding claim 14, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer comprises polyvinylidene fluoride, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L15–19), and
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L19–21); or
the composite membrane further comprises a porous layer (C33/L22–23),
the ion-conductive polymer layer comprises poly(diallyldimethylammonium) bis(trifluoromethanesulfonyl)imide, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L23–27),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L27–30), and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer (C33/L30–32); or
the ion-conductive polymer layer comprises polyvinylidene fluoride, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L33–37),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L37–39), and
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof (C33/L39–41); or
the composite membrane further comprises a porous layer (C33/L42–43), and
the ion-conductive layer comprises poly(diallyldimethylammonium) bis(trifluoromethanesulfonyl)imide, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide  and lithium bis(trifluoromethylsulfonyl)imide (C33/L43–47),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L47–50),
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof (C33/L50–52), and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer (C33/L52–54).
Regarding claim 15, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane further comprises a porous layer (C33/L55–56). 
Regarding claim 16, the reference patent discloses all claim limitations set forth above and further a composite membrane:
wherein the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, have an average particle diameter of about 1 micrometer to about 300 micrometers (C33/L57–60), and
the plurality of aligned particles disposed on the composite membrane occupy about 70% or greater of a total area of the composite membrane (C33/L60–62). 
Regarding claim 19, the reference patent discloses a lithium air battery comprising:
an anode (C34/L36);
a cathode (C34/L36); and
the composite membrane of claim 1 between the anode and the cathode (C34/L37–39).
Regarding claim 20, the reference patent discloses a lithium air battery comprising:
wherein the plurality of gas blocking inorganic particles are non-continuously aligned in a region of the composite membrane adjacent to the cathode (C34/L46–49). 
Regarding claim 21, the reference patent discloses a battery assembly comprising:
an electrolyte (C34/L52);
a lithium metal or a lithium metal alloy (C34/L53); and
the composite membrane of claim 1 (C34/L54).
Regarding claim 22, the reference patent discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the electrolyte is a polymer solid electrolyte (C34/L55–56).
Regarding claim 24, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the particles within the ion-conductive polymer layer do not contact the first and the opposite second surface of the ion-conductive polymer layer (C34/L5–9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4–16, 19–22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the double patenting rejection have been fully considered but they are not persuasive.
Applicants request the rejection be held in abeyance (P15/¶2). The double patenting rejection is the only rejection remaining. Applicants may persuasively argue that the claims are patentably distinguishable from the prior art, amend the claims to patentably distinguish over U.S. Patent No. 10,727,502 B2, or file a terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725